DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 10/08/2021 has been entered. Claim(s) 77 and 88-90 is/are currently amended. Claim(s) 1-76, 78-79, 87, 94 has/have been canceled. New claim(s) 99-106 has/have been added. Claim(s) 77, 80-86, 88-93 and 95-106 is/are pending.

Objections/Rejections Withdrawn
Rejections of claims under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 80, 88, 95-99 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 80, 88, 95-99 and claims dependent thereon, each of the limitations " the one or more processors" in the above-noted claims is unclear, as it is unclear to which of the previously-recited "one or more processors," i.e., of the sensor electronics or of the reader device, the limitations refer.
Regarding claim 88 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the analog front end circuitry" in the claim. 
Regarding claim 98 and claims dependent thereon, the limitation "when executed by the one or more processors, further cause the one or more processors to determine glucose metrics related to the physical activity" is indefinite. It is unclear if the limitation is intended to further limit the glucose metric(s) recited in claim 77 (i.e., from which scores are calculated), or intended to indicate the processor(s) are configured to determine at least one additional glucose metric related to physical activity. If the former, the limitation appears to lack sufficient support in the application as filed, as Applicant only discloses calculating scores with respect to glucose metrics related to consumed food or meals, rather than physical activity (e.g., ¶ [0007], ¶¶ [0044]-[0049], etc.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77, 80, 86, 88-93, 98-100 and 103-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0173260 A1 (previously cited, Gaoni) in view of US 2014/0005499 A1 (previously cited, Catt) and US 2018/0344259 A1 (Pavlov).
Regarding claims 77, 80, 98 and 100, Gaoni teaches/suggests system for physiological monitoring and management, the system comprising:
a glucose sensor (glucose sensor 415, 515 of integrated diabetes monitoring device 400, 500) comprising a portion configured to be in fluid contact with a bodily fluid of the subject and sense a glucose level of the subject (¶ [0038] where the sensor generates current levels indicative of blood glucose level); and
an accelerometer configured to sense physical activity of the subject (physical activity sensor 405, 520 of integrated diabetes monitoring device 400, 500); and
sensor electronics comprising: one or more processors (computing device 410, 510 of integrated diabetes monitoring device 400, 500) and memory coupled with the one or more 
wireless communication circuitry configured to communicate glucose level measurements and the one or more physical activity level values to a reader device according to BLUETOOTH communication protocol (¶ [0011]; ¶ [0039] BLUETOOTH transceiver); and
a reader device (communication device 120) comprising: a display (¶ [0028] display mechanism); one or more processors (¶ [0028] processor); memory of the reader device coupled with the one or more processors of the reader device, wherein the memory of the reader device stores instructions that when executed by the one or more processors of the reader device, cause the one or more processors of the reader device to receive, analyze and display data (¶ [0028] program memory; Fig. 7, step 730; ¶ [0047]; etc.). 
As noted above, Gaoni teaches/suggests the glucose sensor comprises a portion configured to be in fluid contact with a bodily fluid of the subject (e.g., ¶ [0038] test strip onto which a blood sample is placed, as described in ¶ [0004]). Alternatively, Gaoni discloses the glucose sensor may comprise other suitable blood glucose level measurement apparatus (¶ [0032]). 
Catt teaches/suggests a system comprising a monitoring device (Fig. 3) comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gaoni with the glucose sensor comprising an in vivo glucose sensor comprising a portion configured to be in fluid contact with an interstitial fluid of the subject as taught/suggested by Catt in order to enable more frequent and/or continuous sensing of glucose values, permitting more prompt (frequent, timely, etc.) recommendations (Catt, ¶ [0130]) and/or as a simple substitution of one known, suitable blood glucose level measurement apparatus for another to yield no more than predictable results. See MPEP 2143(1)(B).
Gaoni as modified does not teach the processor(s) of the sensor electronics is configured to determine one or more glucose metrics, such as a trend, based on the glucose level measurements of the subject and communicate said glucose metric(s) to the reader device. However, Gaoni discloses data processing may be executed by either the processor(s) of the sensor electronics or the processor(s) of the reader device (e.g., ¶ [0038]). Additionally, Catt teaches/suggests a system comprising a processor(s) configured to determine glucose metrics based on a plurality of glucose level measurements, such as glucose metrics including a trend related to physical activity (¶ [0028] determine how movement of a subject effects the rate of change of the one or more physiological analytes), which may be subsequently utilized to determine a periodic recommendation based on said glucose metrics (¶ [0125] generating immediate guidance to a wearer by consideration of the trend in recent measures of glucose and/or estimates of recent physical activity; ¶ [0044] wherein the system is able to effectively learn which activities result in which rates of glucose clearance and can tailor the prompts appropriately); and provide feedback of said recommendation to a user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the instructions further comprising instructions that, when executed by the processor(s), further cause the processor(s) of the sensor electronics to determine glucose metrics, such as a glucose trend related to the physical activity, and communicating said glucose metric(s) for further analysis, as taught/suggested Catt, in order to enabling providing an exercise recommendation(s) that is individually tailored relative to the historical data collected from the user (Catt, ¶ [0044]).
Additionally, Pavlov teaches/suggests a system comprising:
a wearable device including a glucose sensor (¶ [0052] where wearable apparatus 100 may measure a change in blood sugar levels of a user with an impedance sensor); a processor(s) (controller 120) and memory (memory 140), which cooperate (e.g., ¶¶ [0230]-[0232]) to determine glucose level measurements of the subject based on a plurality of signals from the glucose sensor and determine one or more glucose metrics based on the glucose level measurements of the subject (e.g., ¶ [0232] generating and analyzing a blood sugar curve; ¶ [0092] where said analysis may include, e.g., determining the area under said curve to determine GI); and wireless communication circuitry (¶ [0155]) configured to communicate said glucose metrics to a reader device (e.g., Fig. 16); and
the reader device (external apparatus 200) comprising a display (¶ [0173] display); and a processor(s) programmed to determine a score related to the one or more glucose metrics (¶ [0173] where external apparatus 200 may determine whether the GI corresponding to each meal is high, regular, or low and/or calculate the number of times during a predetermined time period, in which e.g., ¶ [0115]); and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements (¶ [0173] providing eating habits information of the user. e.g., via the display). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the instructions further comprising instructions that, when executed by the processor(s), further cause the processor(s) of the sensor electronics to determine glucose metrics based on the glucose level measurements of the subject (e.g., GI associated with meals), the communications circuitry being configured to communicate the one or more glucose metric(s) to the reader device, rather than the glucose level measurements; and the processor(s) of the reader device being configured to determine a score related to the one or more glucose metrics; and display an indication of the score related to the one or more glucose metrics without displaying the glucose level measurements as taught/suggested by Pavlov in order to provide the user with feedback regarding the quality of his/her eating habits (e.g., Pavlov, ¶ [0086]). 
Regarding claim 86, Gaoni as modified teaches/suggests the accelerometer comprises a micro electro-mechanical system (MEMS) (¶ [0038]).
Regarding claims 88-90, Gaoni as modified teaches and/or suggests the sensor electronics further comprises AFE circuitry coupled with the glucose sensor and accelerometer (front-end circuitry 560), wherein the AFE circuitry is configured to output glucose level data and physical activity level data to one or more processors in digital form (¶ [0041] wherein front-end circuitry 560 may process the analog signals received from sensors sub-system 505 and convert these signals to digital signals).
Regarding claims 91-93, Gaoni as modified teach/suggests the limitations of claim 77, as discussed above, but does not expressly teach the number of axes the accelerometer comprises, such as a single axis configuration, or a multiple (e.g., three) axis configuration.
Catt teaches/suggests a monitoring device comprising at least a glucose sensor (¶ [0030] a physiological analyte sensor; ¶¶ [0081]-[0088]); an accelerometer configured to sense physical activity of the subject (¶ [0029] a movement sensor; ¶¶ [0070]-[0075]), wherein the accelerometer may comprise a single axis configuration or a multiple axis, such as a three axis, configuration (¶ [0071]; ¶ [0110]; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a single axis configuration or a multiple/three axis configuration as taught/suggested by Catt as a simple substitution of one known accelerometer configuration suitable for monitoring a physical activity level for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 99, Gaoni as modified teaches/suggests the memory of the reader device stores instructions that further cause the one or more processors of the reader device to display an indication of the one or more physical activity level values (¶ [0047] where communications device 120 may display measurement data, which includes physical activity levels, as discussed above, and/or includes detecting exceptional values for physical activity levels). 
Regarding claims 103-104, Gaoni as modified teaches/suggests the indication of the score may be a textual or graphical indicator (Pavlov, ¶ [0172]). 

Claim(s) 81-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2016/0129182 A1 (previously cited, Schuster). 
Regarding claims 81-85, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not teach the accelerometer comprises a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material. 
Schuster teaches and/or suggests a system comprising an accelerometer configured to sense physical activity, the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, a capacitive material or a micro electro-mechanical system (MEMS) (¶¶ [0343]-[0344]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the accelerometer comprising a piezoelectric material, such as lead zirconate or quartz, a piezoresistive material, or a capacitive material as taught/suggested by Schuster as a simple substitution of one known accelerometer type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2015/0018643 A1 (previously cited, Cole). 
Regarding claim 95 and 96, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the communications circuitry and the one or more processors are on a single application specific integrated circuit, or the communications 
Cole teaches/suggests a system (e.g., Fig. 2B) comprising sensor electronics, including one or more processors (256) and memory (253), and communication circuitry (258) on a single application specific integrated circuit (251).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the communications circuitry, the one or more processors, and the memory on a single application specific integrated circuit as taught and/or suggested by Cole as a simple substitution of one known circuitry configuration or arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 97, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, and further teaches/suggests the system further comprises AFE circuitry (front-end circuitry 560), but does not expressly teach the AFE circuitry is on a first application specific integrated circuit and the memory, the communications circuitry, and the one or more processors are on a second application specific integrated circuit. 
Cole teaches/suggests a system (Fig. 2C) comprising analog front end circuitry (252) on a first application specific integrated circuit (262) and memory (253), communications circuitry (258), and one or more processors (256) are on a second application specific integrated circuit (263). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gaoni with the analog front end circuitry on a first application specific integrated circuit and the memory, the communications circuitry, and the one or more processors on a second application specific integrated circuit as taught/suggested . 

Claim(s) 101 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2015/0100344 A1 (Chen). 
Regarding claims 101 and 106, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the indication of the score is a numerical score or letter grade. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gaoni with the indication of the score comprising a color or emoticon indicator because Applicant has not disclosed that either of these particular indicators provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses indicators such as textual or graphical indicators as suitable alternatives for the indicators of claims 101 and 106 (e.g., ¶ [0048]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the graphical or textual indicators disclosed by Gaoni as modified by Catt and Pavlov because any of the above-noted indicators predictably provide feedback of the quality of the user's eating habits.
Alternatively/Additionally, Pavlov (or Gaoni as modified thereby) discloses the score may reflect a risk level (¶ [0173] where external apparatus 200 may calculate the number of times during a predetermined time period in which the GI determined with respect to the user is higher than the standard GI, which is disclosed as being associated with a level of risk, e.g., ¶ [0115]). Chen discloses each of a numerical score, a letter grade, or a textual indicator as a suitable means .

Claim(s) 102 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaoni in view of Catt and Pavlov as applied to claim(s) 77 above, and further in view of US 2014/0124384 A1 (Gerber). 
Regarding claims 102 and 105, Gaoni as modified teaches/suggests the limitations of claim 77, as discussed above, but does not expressly teach the indication of the score is a color or emoticon indicator. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gaoni with the indication of the score comprising a color or emoticon indicator because Applicant has not disclosed that either of these particular indicators provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses indicators such as textual or graphical indicators as suitable alternatives for the indicators of claims 102 and 105 (e.g., ¶ [0048]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the graphical or textual indicators disclosed by Gaoni as modified by Catt and Pavlov because any of the above-noted indicators predictably provide feedback of the quality of the user's eating habits.
Alternatively/Additionally, Gerber discloses color and emoticon indicators as a suitable alternative for, e.g., a textual indicator (¶ [0183]), such that it would have been obvious to one of .

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791